DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a U.S. National Phase under 35 U.S.C. § 371 of International Application No. PCT/IB2017/056762, filed October 31, 2017, which claims priority under 35 U.S.C. §§ 119 and 365 to Swedish Application No. 1651443-2, filed November 1, 2016.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on April 27, 2022, in which Claims 8, 9, 14 and 20 are cancelled, Claims 1, 13, 19, 23 and 24 are amended to change the breadth of the claims and new Claim 26 is added.  Claims 1-7, 10-13, 15-19 and 21-26 are pending in the instant application, which will be examined on the merits herein.

REASONS FOR ALLOWANCE
Rejections Withdrawn
Applicant’s arguments, see page 1, 1st paragraph of the REMARKS, filed April 27, 2022, with respect to Claims 1-8, 10-13, 15-19 and 21-25 have been fully considered and are persuasive. The rejection of Claims 1-8, 10-13, 15-19 and 21-25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment of Claim 1.
Applicant’s arguments, see page 1, line 8 to page 6, line 2 of the REMARKS, filed April 27, 2022, with respect to Claims 1-8, 10-13, 15-19 and 21-25 have been fully considered and are persuasive. The rejection of Claims 1-8, 10-13, 15-19 and 21-25 under 35 U.S.C. 103 as being unpatentable over Noishiki et al ( EP Patent No. 2660276 A1) in view of Lavoine et al. (“Microfibrillated Cellulose-Its Barrier Properties and Applications in Cellulose Materials: A Review,” Carbohydrate Polymers, 2012, Vol. 90, pages 735-764) and Vartiainen et al (US Publication No. 2017/0266693 A1) has been withdrawn in view of Applicants argument and the amendment of Claim 1.

Claims 1-7, 10-13, 15-19 and 21-26 are allowed.

The following is an examiner’s statement of reasons for allowance: The reason for allowance is that the Noishiki et al patent (EP 2660276 A1) does not disclose a a method of forming a film comprising nanocellulose having an Oxygen Transmission Rate (OTR) value in the range of 0.1 to 300 cc/m2/24h at 38°C and 85 % relative humidity (RH) and does not disclose the use of cooling element selected from chill roll, chill cylinder, and calendar to produce a cooled substantially dry web or film. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 12 pm – 5:45 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623